Citation Nr: 1726846	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956, January 1957 to October 1961, and December 1961 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in August 2010.  A transcript of this proceeding is of record.  

The Veteran requested a hearing before a Veterans Law Judge in his notice of disagreement and substantive appeal; he withdrew his request in March 2012.  He was later scheduled for a hearing in March 2014, but failed to report.  His hearing requests are considered withdrawn.

The Board remanded the claim for further development in October 2013, March 2014, September 2015 and June 2016.  An issue of service connection for eczematous dermatitis was included in these prior remands.

In a March 2017 rating decision, service connection for furuncles (claimed as eczematous dermatitis) was granted.  Accordingly, this issue is no longer on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a right ankle disability, diagnosed as right ankle sprain resolved, residual limited right ankle motion, had onset in service.


CONCLUSION OF LAW

The criteria for service connection for right ankle sprain resolved, residual limited right ankle motion, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right ankle disability.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2016).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service treatment records are negative for complaints, diagnoses and/or treatment of a right ankle disability.  The records do, however, reflect various complaints and treatment of a left ankle, bilateral knee, and other injuries related to football.

The Veteran was afforded a VA examination in July 2014 and diagnosed with right ankle sprains resolved, residual limited right ankle motion.  At the examination, the Veteran reported that between 1950 and 1960, he sprained right ankle several times while playing sports/football.  Based on the Veteran's self-reported date of injury, the examiner indicated that the date of the diagnosis (right ankle sprains resolved) was approximately between 1950 and 1960.  The examiner did not provide a detailed nexus opinion as to whether the right ankle disability had its onset in service or was otherwise related to service.  

An addendum medical opinion was obtained in November 2015.  The examiner again opined that it was less likely than not that a right ankle disorder is related to the Veteran's military service.  As rationale for this opinion, the examiner wrote that the Veteran's medical record did not have medical evidence of an ankle disorder, that the Veteran had a past self-reported sprain that resolved, and that there was no current ankle diagnosis or pathology.  

As noted in the Board's June 2016 remand, this addendum opinion appears to be based on factual inaccuracy, since the July 2014 VA examiner found limited right ankle motion attributed to the past ankle sprain.

In October 2016, a VA examiner provided an opinion that it is less likely than not that the Veteran's claimed right ankle condition is related to and/or aggravated by military service because of a lack of any medically-based, clinical evidence, to include complaints, diagnosis, treatment, reported injury and/or events related to a right ankle condition.  The examiner indicated that she had reviewed the claims file and medical records therein, as well as the medical data.  She essentially noted that the service treatment records and post-service records were silent for any complaints or treatment for right ankle injuries, despite the lay statements of the Veteran and his witnesses.  The examiner also indicated that it would be mere speculation to assume the underlying cause of the right ankle pathology observed on the previous 2014/2015 compensation and pension ankle examinations, to include limitation of motion, is related to and/or aggravated by military service.

The Veteran asserts that injured both ankles playing football during his military service.  He has reported that he experienced recurrent of symptoms of pain since then.

Given that right ankle abnormalities were not assessed in service, and given that the Veteran's first complaint of right ankle pain was many years after service, the Board finds that a right ankle disability did not have onset during service per 38 C.F.R. § 3.303(a).  As the Veteran is not diagnosed with a chronic disease, such as arthritis, service connection may not be presumed under the theories of service connection as set forth in 38 C.F.R. §§ 3.303(b), 38 C.F.R. § 3.307, and 3.309.

Nonetheless, the Veteran competently reports that he experienced ankle injuries on several occasions in service while playing football.  He submitted several buddy statements in support of his appeal, only two of which are particularly relevant.  These two statements were proffered by R.S. and J.R., both of whom recalled that the Veteran injured both of his ankles in service while playing football.  R.S. indicated that he shared a room with the Veteran and had witnessed his swollen ankles.  The Board has no reason to doubt the veracity of these witness statements, and further notes that Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Furthermore, the Board notes that although the 2016 VA opinion is negative, the examiner appears to have predominantly relied upon the absence of documented treatment for right ankle injuries in service in reaching that opinion.  

In light of the Veteran's competent and credible report of right ankle sport injuries in service with recurrent symptoms thereafter, the supporting witness statements, and the 2014 VA examiner's statement that the onset of the resolved ankle sprain was during service (based on his review of the lay testimony, service records, and current pathology) the Board will resolve reasonable doubt in favor of the Veteran to find that service connection for a right ankle is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 38 C.F.R. § 3.303(d); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	


(CONTINUED ON NEXT PAGE)


ORDER

Resolving reasonable doubt in the favor of the Veteran, service connection for a right ankle disability diagnosed as right ankle sprain resolved, residual limited right ankle motion, is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


